Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 12/23/21, do not confer patentability on all of the instantly filed claims.  Applicants argue that the Office failed to explain why an energy value of a peak of the fluorescence spectrum (and phosphorescence spectrum) of the substance exhibiting thermally activated delayed fluorescence is lower than an energy value of a peak of the lowest absorption band of the phosphorescent compound [Os(bpftz)2(PPhMe2)2].  Applicants argue that the Office incorrectly states that the energy value of a peak of the lowest-energy-side absorption band of Os(bpftz)2(PPhMe2)2 is just below 550 nm.  Applicants argue that one of ordinary skill in the art would have understood this spectral feature to include a plurality of overlapping absorption bands, and that the Office provides no evidence or reasoning to support the conclusion that this broad spectral feature is necessarily the lowest-energy-side absorption band of Os(bpftz)2(PPhMe2)2. This argument is not found to be persuasive.  Looking at figure 2 of Chen-Han et al., a low energy absorption band centered just below 550 nm can be seen, and that a peak of this low energy absorption band is centered just below 550 nm.  Importantly, Figure 2 of Chen-Han et al. does not show any other peaks in the low-energy absorption band of approximately 500-600 nm other than the one peak just below 550 nm.  Based on the teachings of Ku et al. and the evidentiary teachings, a peak of the lowest-energy-side absorption band is just below 550 nm, which is of higher energy than a peak of the fluorescence spectrum of DNTACN.
The rejection against claims 12, 13, 15, and 16 has been modified, as described below.  A difference compound of Ku et al. is relied upon to reject these claims (as well as claims 2, 3, 5-8, 10 and 11) as described below.  This is shown in a separate rejection.  This Office action is non-final owing to the new, modified grounds of rejection.  The Examiner apologizes for the further prosecution delay this may cause.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 3, 5-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ku et al. (Chem. Asian J. 2012, 7, 133-142) as evidenced by Nakagawa et al. (Chem. Commun. 2012, 48, 9580-9582) and Chen-Han et al. (Adv. Funct. Mater. 2008, 18, 1430-1439).  Ku et al. has a publication date of 10/13/2011.
Ku et al. teaches light-emitting devices which are comprised of a light-emitting layer comprising a spiro-configured bipolar host material and a phosphorescent dopant.  The bipolar host materials include the compound DNTACN, which is evidenced by Nakagawa et al. as being a substance exhibiting thermally activated delayed fluorescence (TADF) (abstract of Nakagawa et al. and Figure 1 shows the structure of DNTACN, referred to by Nakagawa as Spiro-CN).  The phosphorescent dopants taught by Ku et al. includes Os(bpftz)2(PPhMe2)2.  Table 2 of Ku et al. shows the electroluminescent performance of light-emitting devices.  The light-emitting devices are comprised of an anode, a hole transport region, an emissive region, an electron transport region, and a cathode (page 138, left column).  Device C1 includes an emission layer consisting of DNTACN as a TADF host material and Os(bpftz)2(PPhMe2)2 (OS1 as shown in Table 2) as a phosphorescent dopant material.  As such, Ku et al. explicitly teaches a light-emitting device comprising a light-emitting layer which is comprised of a phosphorescent compound [Os(bpftz)2(PPhMe2)2] and a substance exhibiting TADF (DNTACN) as required by independent claims 2 and 7.  Chen-Han et al. is relied upon as an evidentiary reference as it teaches the absorption spectrum of Os(bpftz)2(PPhMe2)2 (figure 2 of Chen-Han et al.).  It can be seen that the lowest-energy-side absorption band of Os(bpftz)2(PPhMe2)2 ranges from approximately 500 nm to approximately 600 nm, with the center/peak of this absorption band centered just below 550 nm, with the onset of absorption occurring at approximately 600 nm.  Both the fluorescence and phosphorescence spectrum of DNTACN is shown on the third panel of figure 2.  It can be clearly seen that both the fluorescence and phosphorescence spectra of DNTACN overlaps with the lowest-energy-side absorption band of Os(bpftz)2(PPhMe2)2 as evidenced by Chen-Han et al.  Additionally, Ku et al. teaches that the peak fluorescence maximum of DNTACN is 570 nm (or 2.18 eV) and the peak of the lowest-energy-side absorption band of Os(bpftz)2(PPhMe2)2 is centered just below 550 nm (or just below 2.25 eV), which means that the energy value of a peak 2(PPhMe2)2 as required by independent claims 2 and 7.  As such, device example C1 of Ku et al. anticipates all of the limitations of independent claim 2 (which refers to the fluorescence spectrum of the TADF substance), independent claim 7 (which refers to the phosphorescence spectrum of the TADF substance).  The phosphorescent dopant material Os(bpftz)2(PPhMe2)2 is an organometallic complex, which anticipates the limitations of claims 3 and 8.  Device C1 of Ku et al. is both an electronic device and a lighting device which anticipates the limitations of claims 5, 6, 10 and 11.

Claims 2, 3, 5-8, 10-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ku et al. (Chem. Asian J. 2012, 7, 133-142) as evidenced by Chen-Han et al. (Adv. Funct. Mater. 2008, 18, 1430-1439), Begoña et al. (Organic Electronics, 2012, 13, 985-991) and Hung et al. (Phys. Chem. Chem. Phys. 2008, 10, 5822-5825).
Claims 2, 3, 5-8, 10 and 11: Ku et al. teaches light-emitting devices which are comprised of a light-emitting layer comprising a spiro-configured bipolar host material and a phosphorescent dopant.  The bipolar host materials include the compound D2ACN which is evidenced by Begoña et al. as being a substance exhibiting thermally activated delayed fluorescence (Table 1 and figure 3 teaches compound 7, which is identical to D2ACN, and that the single-triplet gap is 0.004 eV, making D2ACN inherently a substance exhibiting thermally activated delayed fluorescence).  The evidentiary reference Hung et al. teaches that a peak of the fluorescence emission spectrum and a peak of the phosphorescence emission spectrum of D2ACN is 556 nm (Fig. 2 of Hung et al.).  Ku et al. also teaches both the fluorescence and phosphorescence emission spectra of D2ACN and Hung et al. is relied upon as it more clearly shows the fluorescence and phosphorescence spectra for D2ACN.  The phosphorescent dopants taught by Ku et al. includes Os(bpftz)2(PPhMe2)2.  Table 2 of Ku et al. shows electroluminescent performance of light-emitting devices.  The light-emitting devices are comprised of an anode, a hole transport region, an emissive region, an electron transport region, and a cathode (page 138, left column).  Device A1 includes an emission layer consisting of D2ACN as a TADF host material and Os(bpftz)2(PPhMe2)2 (OS1) as a phosphorescent dopant material.  As such, Ku et al. explicitly teaches a light-emitting device comprising a light-emitting layer which is comprised of a phosphorescent compound [Os(bpftz)2(PPhMe2)2] and a substance exhibiting TADF (D2ACN) 2(PPhMe2)2 (figure 2 of Chen-Han et al.).  It can be seen that the lowest-energy-side absorption band of Os(bpftz)2(PPhMe2)2 ranges from approximately 500 nm to approximately 600 nm, with the center/peak of this absorption band centered just below 550 nm, with the onset of absorption occurring at approximately 600 nm.  Both the fluorescence and phosphorescence spectrum of D2ACN is shown on the first panel of figure 2 of Ku et al. (as well as in Figure 2 of Hung et al.).  It can be clearly seen that both the fluorescence and phosphorescence spectra of D2ACN overlaps with the lowest-energy-side absorption band of Os(bpftz)2(PPhMe2)2 as evidenced by Chen-Han et al.  Additionally, Ku et al. (and Hung et al.) teaches that a peak fluorescence maximum of D2ACN is 556 nm (or 2.18 eV) and Hung et al. teaches that a peak phosphorescence maximum of D2ACN is also 556 nm (or 2.18 eV) and the peak of the lowest-energy-side absorption band of Os(bpftz)2(PPhMe2)2 is centered just below 550 nm (or just below 2.25 eV), which means that the energy value of a peak of the fluorescence spectrum of D2ACN and the energy value of a peak of the phosphorescence spectrum of D2ACN is lower than the peak of the lowest-energy-side absorption band of Os(bpftz)2(PPhMe2)2 as required by independent claims 2, 7 and 12 (2.18 eV is lower than 2.25 eV).  As such, device example A1 of Ku et al. anticipates all of the limitations of independent claim 2 (which refers to the fluorescence spectrum of the TADF substance), independent claim 7 (which refers to the phosphorescence spectrum of the TADF substance), and independent claim 12 (which refers to both the fluorescence and phosphorescent spectra of the TADF substance).  The phosphorescent dopant material Os(bpftz)2(PPhMe2)2 is an organometallic complex, which anticipates the limitations of claims 3, 8 and 13.  Device D4 of Ku et al. is both an electronic device and a lighting device which anticipates the limitations of claims 5, 6, 10, 11, 15 and 16.

Allowable Subject Matter
Claims 4, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasons already of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.




/Robert S Loewe/Primary Examiner, Art Unit 1766